DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
The rejection of claims 12 and 14 under pre-AIA  35 U.S.C. 103, as being obvious over Ramasubramanyan et al. in view of Li et al. is withdrawn in view of the claim amendments in the Response of Dec. 24, 2020.  
The rejection of claims 15-21, 24, 32, 33 and 35 under pre-AIA  35 U.S.C. 103, as being obvious over Ramasubramanyan et al.,  Chen et al.*, Womble et al.* and Lieber et al.*, Moretto et al. and Van Duyne is withdrawn in view of the claim amendments in the Response of Dec. 24, 2020.  
The rejection of claims 23 and 34 under pre-AIA  35 U.S.C. 103, as being obvious over
Ramasubramanyan et al., Chen et al.*, Womble et al.*, Lieber et al.*, Moretto et al., Van Duyne and  Gorfien et al. is withdrawn in view of the claim amendments in the Response of Dec. 24, 2020. 
* intended to be Li et al. as recited in the rejection of claims 12 and 14, as clarified by applicants in their response.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abu-Absi et al. (Biotech & Bioengineer, 2010, cited in the IDS filed on Dec. 15, 2016) in view of Li et al (Biotech Bioengineer, 2010).
Abu-Absi et al. teach in-line monitoring of mammalian cell culture, including measuring glucose, glutamine, glutamate, lactate, and ammonium using partial least squares (PLS) modeling, demonstrating the feasibility of using a Raman probe for continuous acquisition of real time data for process monitoring; more specifically, Abu-Absi et al. teach receiving a Raman spectrum of a culture medium including cells being cultured; determining, parsing, and measuring a Raman signature of the culture component that includes modeling which accounts st col, 1st full para. – 2nd col. 1st full para.; Table 1; p. 1218, Table 2; 1219-1220, “Materials and Methods”).  Abu-Absi et al. teach that increases and decreases in components, such as glutamine, glutamate, lactate, were accurately predicted by the models.  As such, “[r]eal time measurement of such parameters can provide immediate feedback on process performance to ensure consistent manufacturing of biologics using PAT and AbD principles.  This study lays the foundation for future studies to expand the capabilities for both monitoring and control of mammalian cell bioreactors using Raman spectroscopy.”  (p. 1219, 2nd col., 1st full para.).  
     	Abu-Absi et al. does not teach removing distorted peaks.
Li et al. teach removing peaks of the culture component in the Raman spectrum of the culture medium that are distorted compared to the peaks identified in the Raman spectrum of the culture component in a non-interfering solution, as they teach spectrum of 1-DT subtracted from combined 1-DT and glucose spectrum to produce spectrum of glucose; (Figs. 5A-C) and residual glucose spectrum (Fig. 12C) produced by subtracting Fig. 12A from Fig. 12B. Fig 12D shows normal Raman spectrum of crystalline glucose for comparison.
 It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process taught by Abu-Absi et al. to have included removing distorted peaks by comparing the Raman spectrum of a culture component in a non-interfering solution with the peaks in the culture medium because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Removing distorted peaks from spectral data in the process taught by Abu-Absi et al. would have led to predictable results with a reasonable expectation of success because Li et al. teach removal of distorted 
With respect to claim 14, Li et al. teach the culture component is glucose. (Fig. 5)

Claims 15-21, 24, 32, 33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abu-Absi et al. (Biotech & Bioengineer, 2010, cited in the IDS filed on Dec. 15, 2016) and Li et al. (Biotech Bioengineer, 2010) as applied to claims 12 and 14 above, and further in view of Moretto et al. (American Pharmaceutical Review, 2011), cited in IDS filed on 12/15/2016 and Van Duyne (U.S. Patent App. No. 2004/0180379), cited in IDS filed on 12/15/2016.
Abu-Absi et al. teaches monitoring of glucose (Fig. 1), but does not elaborate on the specifics of the monitoring.
Van Duyne teach use of Raman Spectroscopy for process monitoring and control of bioprocess operations (para. [0002]), including monitoring at least 6 peaks produced by glucose. (Figs. 3, 5,19E, F).
Moretto et al. teach that monitoring of cell culture medium is an easily tailored method for in-line monitoring of active cell culture processes, (pg. 1, "Abstract"). Moretto et al. specifically teach chemometric analyses of the data (including incorporation of Raman spectrography data) as a means of quantifying chemical changes in a Chinese Hamster Ovary (CHO) cell culture environment specifically obtain high-quality quantitative results for glucose, (pg. 1, "Abstract"; pg. 5, Figure, top left). The Raman Spectroscopy was performed using a simultaneous spectral coverage from 200-3400/cm. (p. 3, "Methods")

With respect to claims 15 (4 peaks), 16 (6 peaks), 17 (6 specified peaks), 18(10 peaks),
19 (10 specified peaks), 20 (20 peaks) and 21 (20 specified peaks). Van Duyne et al. teach monitoring at least 6 peaks in a mixture (blood) to assess glucose. The peaks associated with glucose in a Raman Spectroscopy are not variable; rather these are inherent fingerprint possessed by the compound itself. It would have been obvious to "tease" out peaks that are present for glucose from the information given, just as it is obvious to use a fingerprint to make an identification, starting with the most prominent features and working down to intricate, specific features, if and when necessary.
Application of Aller, 220 F.2d 454, 456,105 USPQ233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458,105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). MPEP 2144.05, II.A
Furthermore, as evidenced by Tarr et al. (U.S. Patent No. 5,243,983), 581/cm is a known peak for glucose (para. [0019]); Selker (U.S. Patent No. 20130286380), 1130 is a known glucose peak; and Van Duyn et al. 911 and others are known glucose peaks. (Fig. 3), many of these glucose peaks are already known. It does not appear that there would be any inventive activity involved in looking at a Raman spectroscopy and determining that it has certain peaks associated with glucose once it is decided that glucose is the component that is sought for analysis/monitoring.
With respect to claim 35, Moretto et al. teach monitoring culture with chemometric analysis including Raman spectroscopy as a means to quantify key cell culture components (including glucose) in real-time and further indicate that optimization of the process will generate data that will allow for feedback control of cell culture processes, resulting in increased product yields, (p. 6, "Conclusion"). This teaching implicitly extends to adjust glucose and assessing other component levels to adjust if necessary if it is outside a predetermined 
With respect to claim 24, Moretto et al. teach that viability and total cell density of the culture understudy was measured in addition to performing Raman Spectroscopic analysis, (p.
2, "Experimental", last line).
With respect to claims 32 and 33, it would have been obvious to have removed laterally shifted peaks and/or inverted peaks if it was shifted by more than 5 cm 1 in a concentration dependent fashion because doing so would employ optimization of the teachings of Abu-Absi et al., combined with the teachings of Li et al. in the context of looking at specific components found in culture medium, such as glucose, as taught by Moretto et al. and Van Duyn et al. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456,105 USPQ233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458,105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). MPEP 2144.05, II.A

Claims 23 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abu-Absi et al. (Biotech & Bioengineer, 2010, cited in the IDS filed on Dec. 15, 2016), Li et al. (Biotech Bioengineer, 2010) as Moretto et al. (American Pharmaceutical Review, 2011), cited in IDS filed on 12/15/2016, Van Duyne (U.S. Patent App. No. 2004/0180379), cited in IDS filed on 12/15/2016 as applied to claims 15-21, 24, 32, 33 and 35 above, and further in view of Gorfien et al. (University College London, 1993).
Abu-Absi et al. does not teach adjust the glucose if it is outside a range of 1-3 g/L. or that a predetermined range is optimal for cell growth.
Gorfien teaches that CHO cells, which are regularly used in recombinant protein production may grow better in lower concentrations of glucose (such as 1.0 or 1.5 g/L), while standard media concentrations of glucose are normally 1-10%. (p. 36, 3rd col., "Cell Cultures"; pg. 34, 2nd col.), inherently teaching that the predetermined range which is targeted is inherently one that is optimal for cell growth, (claim 34).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process taught by Abu-Absi et al.to have included adjusting the glucose level if it is outside a range of 1-3 g/L because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Combining the teachings of Gorfien et al. (which teaches that CHO cell cultures perform best when the glucose concentration is on the low side of that traditionally used in medium, around 1.5%) with the teachings of Abu-Absi et al. which implicitly teach adjusting nutrient levels when nutrients levels are not within the desired range would have led to predictable results with a reasonable expectation of success because Gorfien teaches that some cells, specifically CHO cells for recombinant protein production, perform best in the lower end of the range typically used in cell culture media.
Response to Arguments
Applicant's arguments filed Dec. 24, 2020 have been fully considered but they are not persuasive. 	
The examiner would like to thank applicants for reciting the assumption that these rejection was made over Ramasubramanyan et al. and Li et al. (not Ramasubramanyan, Chen et al., Womble et al. and Lieber et al.) as recited in the rejection of claims 12 and 14 and confirm that this assumption is true.
	Applicants assert that Ramasubramanyan et al. does not teach or render obvious the limitation that the culture medium includes cells being cultured.  This assertion is addressed by the substitution in the current rejection of record of the Abu-Absi et al. reference, which teaches on-line monitoring of culture medium that includes cells (Raman spectra were measured every 2 hour during the course of a bioreactor run, pg. 1219-1220, “Materials and Methods”).  
As such, Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any refences applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least these reasons, applicants’ arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E KNIGHT/Primary Examiner, Art Unit 1632